Citation Nr: 1724983	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-26 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee total replacement, to include as secondary to the service-connected disability of post-operative residuals, right ankle resection with sural nerve entrapment and foot drop, resection tender angioma.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to sexual harassment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1964 to September 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from May 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the Veteran's August 2013 VA Form 9, substantive appeal, which addressed the issue of entitlement to service connection for left knee total replacement, she requested a hearing before the Board.  However, in May 2016, the Veteran withdrew her request.

In February 2015, a hearing was held before a Decision Review Officer (DRO) at the RO, which addressed the issue of entitlement to service connection for an acquired psychiatric disorder.  A transcript of the hearing is associated with the Veteran's claims file.  

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of the decision in Clemons, as well as the record which reflects that the Veteran has been variously diagnosed with depression and anxiety (see March 2012 VA examination), the Veteran's claim for service connection has been expanded and recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the cover page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Left Knee Condition

The Veteran is claiming service connection for left total knee replacement as secondary to the service-connected disability of post-operative residuals, right ankle resection with sural nerve entrapment and foot drop resection tender angioma.  The Veteran asserts that her right leg and ankle conditions created the situation with her left knee which resulted in her having to have a knee replacement on the left knee.  See September 2010 Notice of Disagreement (NOD).  Additionally, in a February 2013 statement in support of claim, the Veteran stated that in August 1964, she fell down the barrack steps and tore the cartilage in her left knee and was put in a cast for 6 weeks.  The Veteran had left total knee replacement surgery in June 2007.  See December 2009 VA examination.  VA treatment records dated August 2000, note that the Veteran has had surgery six times on her left knee.  

In December 2009, the Veteran was afforded a VA examination for her knee.  In July 2013, the VA examiner provided an addendum medical opinion.  These medical opinions addressed whether the Veteran's left knee condition was caused or aggravated by the results of her post-operative residuals, right ankle resection with sural nerve entrapment and foot drop, resection of the tender angioma.  However, the Veteran has not been afforded a medical opinion that addresses whether the her left knee condition is related to her in-service activities, to include her assertion that she fell down the barrack steps.  On remand, a medical opinion must be obtained that discusses whether the Veteran's left knee condition is causally or etiologically due to service. 

Acquired psychiatric disorder

The Veteran is claiming service connection for an acquired psychiatric disorder, to include PTSD, due to sexual harassment.  The Veteran claimed that while she was in-service, her captain made unwanted sexual advances on her.  In a December 2010 statement in support of claim, the Veteran asserted that her captain asked the Veteran to go to bed with her.  After the Veteran refused, she was transferred.  In a separate statement in support of claim, also received in December 2010, the Veteran asserted that her captain "ended [her] career by having [her] discharged under unable to adjust," because her captain felt she knew too much.  

Military personnel records show that the Veteran was recommended for separation in September 1970 for unsuitability due to character and behavior.  However, military personnel records also show that the Veteran received letters of appreciation in October 1968 and November 1969 for performance on her job.  The Veteran also submitted a letter from a former military service member who witnessed the Veteran being mistreated by the captain.  

In a March 2012 VA examination, the Veteran stated that she had been coming to VA since 2008 and had seen multiple therapists as well as a psychiatrist.  The Veteran was diagnosed with depression, anxiety, and alcohol abuse.  The examiner opined that the Veteran's diagnosed conditions were less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  As rationale, the examiner stated that the only condition referenced is the personality disorder cited as a reason for discharge, and that the Veteran's anxiety, depression, and alcohol abuse are not considered part of a personality disorder, as they are separate and distinct Axis I disorders.  

A remand is warranted because VA treatment records are lacking showing evidence that the Veteran has been seeking treatment for her psychiatric disorder.  Also, the March 2012 VA examination is inadequate because it did not consider the Veteran's allegations of sexual harassment in service.  Therefore, this claim should be remanded for further development.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records that are not already associated with the file from all indicated sources that are available and associate with them with the claims file.  

2.  After the requested records development is completed, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her left knee condition.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  All necessary tests should be completed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed left knee condition is related to an injury in her active military service, to include the Veteran's statements that she fell from the steps in her barracks.

The examiner must provide reasons for all opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  

3.  After the requested records development is completed, schedule the Veteran for a VA psychiatric examination by an appropriate psychiatrist to determine whether any current or previously diagnosed psychiatric disorder is related to her military service.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  All studies, tests, and evaluations deemed necessary by the psychiatrist must be performed.  

In reviewing the record, the psychiatrist must identify and examine all records indicating any signs/indicators of claimed personal/sexual harassment stressor alleged by the Veteran to have occurred during active service, and offer an opinion as to clinical significance, if any, of such evidence.  VA regulations provide that evidence from sources other than the Veteran's service records can corroborate the occurrence of a claimed in-service stressor based on personal assault/sexual harassment.  Based on the evidence of record, the psychiatrist must provide an opinion as to whether the record indicates that any in-service personal assault/sexual harassment described by the Veteran occurred.  

Following a review of the evidence of record and with consideration of the clinical evaluation findings, as well as the Veteran's statements and all other lay statements of record, the psychiatrist must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressor found to be established by the record and found sufficient to produce PTSD.  The examiner must state the specific finding upon which these opinions are based. 

If a diagnosis of any psychiatric disorder other than PTSD is found to be warranted, the psychiatrist must specifically state whether that psychiatric disorder is related to the Veteran's period of military service, and the specific evidence upon which this opinion is based.

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed. Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the appeal.  If any of the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


